—Appeal by the defendant from two judgments of the Supreme Court, Queens County (Goldstein, J.), both rendered July 17, 1992, convicting him of attempted criminal possession of a controlled substance in the third degree under Indictment No. 13721/89 and attempted criminal sale of a controlled substance in the third degree under Indictment No. 11230/90, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Rosenblatt, Lawrence, Copertino and Joy, JJ., concur.